Betancourt v City of New York (2019 NY Slip Op 04119)





Betancourt v City of New York


2019 NY Slip Op 04119


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Sweeny, J.P., Richter, Kapnick, Oing, Singh JJ.


9462N 24776/15

[*1] Leigh Betancourt, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents.


Hach & Rose, LLP, New York (Michael A. Rose of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Yasmin Zainulbhai of counsel), for respondent.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered on or about December 22, 2017, which denied plaintiff's motion to consolidate two personal injury actions, unanimously affirmed, without costs.
The court providently exercised its discretion in denying the motion to consolidate the two actions, as there are insufficient common questions of law and fact (see J. Henry Schroder Bank & Trust Co. v South Ferry Bldg. Co. , 88 AD2d 570, 571 [1st Dept 1982]; CPLR 602[a]). The 2015 action arises from an assault by a student and is based in negligence, while the 2017 action arises out of an accident with an alleged defective door and is a premises liability case. While both actions involve the same plaintiff and defendants, the underlying facts and standards of liability are different. Furthermore, there is no danger of defendants in one case blaming the defendants in the other case for plaintiff's exacerbated injuries (compare Gage v Travel Time & Tide , 161 AD2d 276 [1st Dept 1990]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2019
CLERK